Exhibit 10.4

 

SEVERANCE AND SETTLEMENT AGREEMENT AND RELEASE

 

AGREEMENT made as of the 7th day of September, 2005 (the “Agreement”) by and
between Boston Life Sciences, Inc., a Delaware corporation (the “Company”) and
Joseph Hernon of Watertown, Mass. (the “Executive”).

 

The Executive has been employed by the Company since August 1996. The Company
and Executive wish to resolve amicably the Executive’s separation from the
Company;

 

In consideration of the promises and conditions set forth herein, the
sufficiency of which is hereby acknowledged, the Company and the Executive agree
as follows:

 

  1. Termination Date. The Executive’s effective date of termination from the
Company shall be September 30, 2005 (the “Termination Date”).

 

  2. Consideration. In consideration for the execution of this Agreement, and
provided this Agreement becomes binding on the Executive, the Company agrees to
provide Executive the following payment and benefits, less any and all
applicable state and federal tax withholdings:

 

  (A) continued payment of Base Salary in the gross amount of $20,212.50 per
month for the nine month period commencing on October 1, 2005 and ending on
June 30, 2006;

 

  (B) for a period of nine (9) months from the Termination Date, the Company
will pay all group medical and other insurance programs that Executive is
eligible for pursuant to the federal “COBRA” law 29 U.S.C. s116 et seq.
Thereafter, Executive may elect to continue receiving this coverage pursuant to
the federal “COBRA” law, 29 U.S.C. § 11 for an additional nine months at
Executive’s expense.

 

- 1 -



--------------------------------------------------------------------------------

  3. Stock Options. Provided this Agreement becomes binding on the Executive,
the parties agree as follows with respect to the stock options previously
granted to the Executive (the “Executive Options”):

 

  (A) Effective as of the Termination Date, the parties acknowledge that options
for 59,345 shares of Common Stock will have vested.

 

  (B) Effective as of the Termination Date, the parties agree that the vesting
of an additional 74,182 shall be accelerated and vested as of the Termination
Date.

 

  (C) The parties agree that the total number of stock options presently held by
the executive, that number equaling 133,527, shall be exercisable as of the
Termination Date and through September 30, 2007.

 

  4.

Release. In consideration of the payment of the consideration described above
and the Company’s release of claims against Executive set forth below, which
Executive acknowledges that he would not otherwise be entitled to receive,
Executive hereby fully, forever, irrevocably and unconditionally releases,
remises and discharges the Company, its officers, directors, stockholders,
corporate affiliates, subsidiaries, parent companies, agents and employees (each
in their individual and corporate capacities) (hereinafter, the “Released
Parties”) from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities, and expenses (including attorneys’ fees
and costs), of every kind and nature which he ever had or now has against the
Released Parties arising out of

 

- 2 -



--------------------------------------------------------------------------------

 

his employment with and/or separation from the Company, including, but not
limited to, all employment discrimination claims under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §2000e et seq., the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., the Americans With Disabilities Act of
1990, 42 U.S.C. §12101 et seq., the Family and Medical Leave Act, 29 U.S.C. §
2601 et seq., the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., and the
Massachusetts Fair Employment Practices Act., M.G.L. c.151B, §1 et seq., all as
amended; all claims arising out of the Fair Credit Reporting Act, 15 U.S.C.
§1681 et seq., the Employee Retirement Income Security Act of 1974 (“ERISA”), 29
U.S.C. §1001 et seq., the Massachusetts Civil Rights Act, M.G.L. c.12 §§11H and
11I, the Massachusetts Equal Rights Act, M.G.L. c.93, §102 and M.G.L. c.214,
§1C, the Massachusetts Labor and Industries Act, M.G.L. c.149, §1 et seq., the
Massachusetts Privacy Act, M.G.L. c. 214, §1B, and the Massachusetts Maternity
Leave Act, M.G.L. c. 149, §105(d), all as amended; all common law claims
including, but not limited to, actions in tort, defamation and breach of
contact; and any claim or damage arising out of his employment with or
separation from the Company (including any claim for retaliation) under any
common law theory or any federal, state or local statute or ordinance not
expressly referenced above; except in no event is the Executive releasing the
Released Parties (including the Company) from any obligation under this
Agreement, under any indemnification agreement between the Executive and the
Company, or from any other obligation of the Company to indemnify the Executive
under the Company’s certificate of incorporation, bylaws, or other
organizational documents. Nothing in this

 

- 3 -



--------------------------------------------------------------------------------

 

Agreement prevents Executive from filing, cooperating with, or participating in
any proceeding before the EEOC or a state Fair Employment Practices Agency
(except that Executive acknowledges that he may not be able to recover any
monetary benefits in connection with any such claim, charge or proceeding). In
consideration of the undertakings, transactions and consideration recited in
this Agreement, the Company and the other Released parties hereby
unconditionally and irrevocably remises, releases and forever discharges
Executive of and from any and all suits, claims, demands, interest, costs
(including attorney fees and costs actually incurred), expenses, actions and
causes of action, rights, liabilities, obligations, promises, agreements,
controversies, losses and debts, of any nature whatsoever, which the Company or
any other Released Party now has, or at any time heretofore ever had, or could
have had, whether known or unknown, suspected or unsuspected, arising out of
Executive’s employment with the Company.

 

  5.

Return of Company Property. The Executive agrees to return on his Termination
Date all Company property including, but not limited to, keys, files, records
(and copies thereof), computer hardware and software(except as provided below),
cellular phones, pagers, and Company vehicle, which is in his possession or
control. The Executive further agrees to leave intact all electronic Company
documents, including those which he developed or helped develop during his
employment. The Company agrees to permit the Executive to keep the IBM Thinkpad
Computer and flat panel screen that the Executive has been using. Any

 

- 4 -



--------------------------------------------------------------------------------

 

company files, records or documents on the Dell laptop shall be transferred to
the Company’s server or other secure location prior to the Termination Date.

 

  6. Non-disparagement. The Executive understands and agrees that as a condition
for payment to him of the consideration described herein, he will not make any
false, disparaging or derogatory statements to any media outlet, industry group,
financial institution or current or former employee, consultant, client or
customer of the Company regarding the Company or any of its directors, officers,
employees, agents or representatives or about the Company’s business affairs and
financial condition. The Company agrees that it will instruct its Officers and
its Board of Directors not to, and the Company will not, make any false,
disparaging or derogatory statements about the Executive to any media outlet,
industry group, or financial institution, prospective employer of Executive or
to any entity or person to which Executive serves as a consultant or advisor in
the future.

 

  7. Confidentiality. To the extent permitted by law, the Executive understands
and agrees that as a condition for payment to him of the consideration herein
described, the terms and contents of this Agreement, and the contents of the
negotiations and discussions resulting in this Agreement, shall be maintained as
confidential by the Executive, his agents and representatives and none of the
above shall be disclosed except (i) to the extent required by federal or state
law, (ii) to the Executive’s tax and legal advisors, (iii) to members of the
Executive’s immediate family, or (iv) as otherwise agreed to in writing by the
Company. This Section shall become null and void, and the Executive shall have
no further obligations under this Section, in the event that the Company files
this Agreement in an unredacted fashion in an Securities and Exchange Commission
(“SEC”) filing.

 

- 5 -



--------------------------------------------------------------------------------

  8. Nature of Agreement. The Executive understands and agrees that this
Agreement is a severance and settlement agreement and does not constitute an
admission of liability or wrongdoing on the part of the Company. The Company
understands and agrees that this Agreement is a severance and settlement
agreement and does not constitute an admission of liability or wrongdoing on the
part of the Executive.

 

  9. Amendment. This Agreement shall be binding upon the parties and may not be
abandoned, supplemented, changed or modified in any manner, orally or otherwise,
except by an instrument in writing of concurrent or subsequent date signed by a
duly authorized representative of the parties hereto. This Agreement is binding
upon and shall inure to the benefit of the parties and their respective agents,
assigns, heirs, executors, successors and administrators.

 

  10. Waiver of Rights. No delay or omission by any party in exercising any
rights under this Agreement shall operate as a waiver of that or any other
right. A waiver or consent given by a party on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.

 

  11. Validity. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms, or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.

 

-6 -



--------------------------------------------------------------------------------

  12. Applicable Law. This Agreement shall be governed by the laws of the
Commonwealth of Massachusetts, without regard to conflict of laws provisions.
Each party hereby irrevocably submits to the jurisdiction of the courts of the
Commonwealth of Massachusetts, or if appropriate, a federal court located in
Massachusetts (which courts, for purposes of this Agreement, are the only courts
of competent jurisdiction), over any suit, action or other proceeding arising
out of, under, or in connection with this Agreement or its subject matter.

 

  13. Acknowledgments. The Executive acknowledges that he has been given
twenty-one (21) days to consider this Agreement and that the Company advised him
to consult with an attorney of his own choosing prior to signing this Agreement.
Further, the Executive acknowledges he may revoke this Agreement for a period of
seven (7) days after the execution of this Agreement by notifying Peter G. Savas
(with a copy to Steven D. Singer, Company Counsel) in writing, and the Agreement
shall not be effective or enforceable until the expiration of this seven (7) day
revocation period.

 

  14. Voluntary Assent. The Executive affirms that no other promises or
agreements of any kind have been made to or with him by any person or entity
whatsoever to cause him to sign this Agreement, and that he fully understands
the meaning and intent of this Agreement. The Executive states and represents
that he has had an opportunity to fully discuss and review the terms of this
Agreement with an attorney. The Executive further states and represents that he
has carefully read

 

- 7 -



--------------------------------------------------------------------------------

 

this Agreement, understands the contents herein, freely and voluntarily assents
to all of the terms and conditions hereof, and signs his name of his own free
act.

 

  15. Entire Agreement. This Agreement contains and constitutes the entire
understanding and agreement between the parties hereto with respect to the
severance and settlement and supercedes all previous oral and written
negotiations, agreements, commitments, and writings in connection therewith.

 

  16. Counterparts. This Agreement may be executed in two (2) signature
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute but one and the same instrument.

 

IN WITNESS WHEREOF, all parties have set their hand and seal to this Agreement
as of the date written above.

 

By:   /s/    JOSEPH HERNON               Date:  

9/7/05

                  By:   /s/    KEN RICE               Date:  

9/12/05

                 

 

- 8 -